Case 1:20-cv-01215-SEB-DML Document 48 Filed 02/09/21 Page 1 of 3 PageID #: 335




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TYLER ALLEN CRAWFORD,                                 )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-01215-SEB-DML
                                                       )
 WILLIAMS,                                             )
                                                       )
                               Defendant.              )

         ORDER DENYING MOTION TO FILE THIRD AMENDED COMPLAINT

        On January 4, 2021, plaintiff Tyler Crawford filed a motion for leave to file a third amended

 complaint. For the reasons explained below, this motion is DENIED.

                                                   I.
                                            LEGAL STANDARD

        A plaintiff may amend the complaint "once as a matter of course within . . . 21 days after

 service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

 whichever is earlier." Fed. R. Civ. P. 15(a)(1)(B). "In all other cases, a party may amend its

 pleading only with the opposing party's written consent or the court's leave. The court should freely

 give leave when justice so requires." Fed. R. Civ. P. 15(a)(2).

        A district court may deny a motion for leave to file an amended complaint if "there is undue

 delay, bad faith[,] or dilatory motive ... [, or] undue prejudice to the opposing party by virtue of

 allowance of the amendment, [or] futility of amendment." Sound of Music Co. v. Minnesota Min.

 & Mfg. Co., 477 F.3d 910, 922 (7th Cir. 2007).

                                                 II.
                                             BACKGROUND

        On April 21, 2020, Mr. Crawford initiated this action by filing a complaint. Dkt. 1. On June

 9, 2020, he filed an amended complaint. Dkt. 10. On July 30, 2020, the Court issued an Order
Case 1:20-cv-01215-SEB-DML Document 48 Filed 02/09/21 Page 2 of 3 PageID #: 336




 dismissing the amended complaint for failure to state a claim and granting Mr. Crawford the

 opportunity to file a second amended complaint. Dkt. 14.

        On August 26, 2020, Mr. Crawford filed a second amended complaint. Dkt. 16. He alleges

 that the defendant refused to provide him with necessary mental health services on March 6, 2020.

 Id. On October 6, 2020, the Court issued an Order screening the second amended complaint and

 directing service of process to the defendant. Dkt. 19.

        On December 10, 2010, the defendant answered the second amended complaint and raised

 failure to exhaust available administrative remedies as an affirmative defense. Dkt. 27. On

 December 14, 2020, the Court issued an Order directing the development of the exhaustion defense

 and staying all activities that are unrelated to the development of the exhaustion defense. Dkt. 28.

        On January 4, 2021, Mr. Crawford filed a motion for leave to file a third amended

 complaint. Dkt. 35. Mr. Crawford seeks to amend the complaint for the sole purpose of clarifying

 that the alleged constitutional violation occurred on March 5, 2020. Id.

        On January 25, 2021, the defendant filed a motion for summary judgment on the issue of

 exhaustion. Dkt. 36. The defendant argues that Mr. Crawford failed to exhaust his available

 administrative remedies regarding the failure of the defendant to provide mental health services

 on either March 5, 2020, or March 6, 2020. Dkt. 37, pp. 12-13.

                                               III.
                                           DISCUSSION

        Mr. Crawford has already exercised his right to file an amended complaint as a matter of

 course. He has also been permitted to file a second amended complaint to avoid the dismissal of

 the action for failure to state a claim upon which relief may be granted. The issue is whether justice

 requires that the Court grant his request to file a third amended complaint.




                                                   2
Case 1:20-cv-01215-SEB-DML Document 48 Filed 02/09/21 Page 3 of 3 PageID #: 337




        All activities unrelated to the exhaustion defense have been stayed. The defendant's

 argument in support of her motion for summary judgment on this issue does not depend on whether

 Mr. Crawford was denied mental health services on March 5, 2020, or March 6, 2020. Allowing

 Mr. Crawford to file a third amended complaint at this time would unnecessarily delay the

 development of the exhaustion defense without affecting the outcome on this issue. Accordingly,

 the motion for leave to file a third amended complaint, dkt. [35], is DENIED.

        IT IS SO ORDERED.

        Date:        2/9/2021                       _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana

 Distribution:

 TYLER ALLEN CRAWFORD
 201650
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Heather Terese Gilbert
 CASSIDAY SCHADE LLP
 hgilbert@cassiday.com

 Emily Kathleen VanTyle
 CASSIDAY SCHADE LLP
 evantyle@cassiday.com

 Marilyn A. Young
 CASSIDAY SCHADE LLP
 myoung@cassiday.com




                                                3
